Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 8, 2018

                                       No. 04-17-00650-CR

                                   Rebecca J. DESROCHERS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR9328
                           Honorable Melisa Skinner, Judge Presiding


                                          ORDER

        The court reporter’s record was originally due January 29, 2018. A review of the
docketing statement identifies the court reporter as Erminia Uviedo. By February 1, 2018,
portions of the record were filed by court reporters, Delcine Benavides and Mary Beth Sasala;
however, nothing had been filed by Erminia Uviedo. Accordingly, on February 2, 2018, this
court notified Ms. Uviedo by letter that she is one of the court reporters responsible for the
reporter’s record and her portion of the record had not been filed. Our notice required Ms.
Uviedo to file the record no later than March 5, 2018, unless appellant had failed to pay or make
arrangements to pay the fee for preparing the record and is not entitled to appeal without paying
the fee, in which case the reporter was required to file a notice so advising the court no later than
February 12, 2018. Thereafter, on February 14, 2018, Ms. Uviedo filed a letter, stating she was
not the reporter for this case. It therefore appears the appellate record was complete as of
February 1, 2018, making the appellant’s brief due March 5, 2018. See Tex. R. App. P. 38.6.

       On March 5, 2018, appellant filed a motion for extension of time, requesting a 45 day
extension to file her appellant’s brief. In her motion, appellant explains she needs more time to
prepare her brief due to workload. After consideration, we GRANT appellant’s request for an
extension of time to file her brief and ORDER appellant to file her brief in this court on or
before April 19, 2018.

        We further order the clerk of this court to serve a copy of this order on the trial court and
all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court